The Title to the land Anta has on previous occasions been presented to the High Court of Tutuila for adjudication. On or about .the 28th day of July, 1905, Alapa prayed the Court to declare him to be the owner of the land and to enjoin the present Defendants from ever interfering with his title. At the time the case was about to be heard Alapa had said something derogatory concerning the Leone people, and in consequence he was induced to withdraw this claim. Some months afterwards he realized that a mistake had been made and again made application for his claim to be heard. The case was set down for hearing on the 28th day of July, 1905, and again Alapa withdrew stating in open Court that he did not wish to contest the claim of the Defendants.
The present Plaintiff, Maloata, is closely allied .to Alapa, and several months after the 2nd withdrawal he filed a claim to the land, alleging that he was the owner of the property. It appeared that there was some arrangement between Alapa and Maloata relative to filing the original claim in the name of Alapa. He, however, contended that he was not a party with Alapa to the withdrawal.
*136The Court was inclined to overlook this irregularity in this instance alone, and no precedent is hereby established, owing to the lack of knowledge the Samoans have in pleading their causes and their customary inaccuracy in alleging ownership of lands. Moreover it has been admitted by all parties that Maloata and his family have cultivated the greater portion of the land in dispute, and it appeared to the Court that Maloata would suffer a wrong if the title of the Defendants should be sustained without due and proper consideration of all evidence which the parties proposed to introduce. The Court therefore made a rule enabling Maloata to re-open the ease on terms regarding the Costs of Trial.
The dispute to the title of the land is of many years standing. For some years there was a passive admission by the Plaintiff of the title in the Defendants. This was during the period when the Plaintiff and his family were living in Leone and the Defendants claim that the cultivation and improvements by the Plaintiff were carried out under the authority of the Defendants. But from the nature of the claim of the Defendants it would appear that the Plaintiff made such admission, if any, under duress. The whole of the people of the County of Lealataua claimed an interest in “Auta” as a public reserve, obtained by them by subjugating the people of Aitulagi. The men of Lealataua County number some hundreds, whilst those of Aitulagi only several score. Under the conditions obtaining previously in the Government of these Islands, it would have been dangerous for the Plaintiff to openly assert his claim against such a powerful opponent. He and his family would have been immediately driven out of the place and all his property confiscated had he dared to show resistance. He therefore preferred to quietly continue his cultivations under the apparent authority of the Defendants. This author*137ity may have been such as has been exercised by the community in general over the lands of any individual.
 It was a well known custom in Samoa that the individual owner of property, notwithstanding his well established rights to it, was subject to the will of the community and upon the commission of any act contrary to the desire of the community he would be banished or have to submit to gross degradation imposed by the people. An admission by a party under such conditions cannot be held to be a free and voluntary admission.
In the year 1864 the Defendants submitted that their people engaged in battle with the Aitulagi people over the land “Auta”, and the Aitulagi people were driven from their homes. Some years after a reconciliation took place between the contending factions, the Leone people received the defeated party and after entertaining them for some months escorted them back to the site of their homes and there re-established them in possession. Some fine mats were presented by the Aitulagi people by way of redemption. As to whether any definite agreement was made regarding the land “Auta” or not the evidence throws little or no light upon the question. The facts presented to the Court by both parties clearly show:—
(1) That the Aitulagi people, of whom the Maloata family form an important and large part, claimed the land before that war.
(2) That at that time the title was in dispute.
(3) That since that time the Plaintiff has endeavored to definitely assert his title, but has been unable .to do so, owing to the conditions then prevailing.
(4) That the Plaintiff has cultivated and improved the land permanently and has reaped the produce, the fruits of his labor.
(5) That the Defendants have occasionally cultivated taro on portions of the land.
*138From these facts the Court is compelled to the conclusion that the Plaintiff, Maloata, owns the land called “Auta” and that the Defendants have no legal right whatever to it.
But it is necessary for the Court to settle the boundaries of the land, as both parties have given different descriptions. Yet the main part of .the land is substantially accepted by both parties to be “Auta”, especially the portion under cultivation. The variance of the boundaries applies to the portions of land not so cultivated or which still remain virgin forest. After due consideration the Court is of the opinion that the boundaries as laid down by the Defendants should be recognized and declared to be forever the boundaries of the land known as “Auta”.
The Court decides, unanimously, that Maloata is the owner in fee of “Auta”, as described by the Defendants and delineated in the plat marked “B” on exhibit in the cause, and judgment is ordered to be entered up in accordance with the foregoing.